        Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 1 of 9. PageID #: 1




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

JANIS SHUMWAY, Individually,             :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :               Case No.
                                         :
DIBENEDETTO INC, An Ohio Corporation,    :
                                         :
            Defendant.                   :
_______________________________________/ :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, JANIS SHUMWAY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

DIBENEDETTO INC, An Ohio Corporation, (sometimes referred to as “Defendant”), for Injunctive

Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Tennessee, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps and primarily relies on a wheelchair when

               ambulating. Plaintiff requires accessible handicap parking spaces located closest to

               the entrances of a facility. The handicap and access aisles must be of sufficient width

               so that she can embark and disembark from a ramp into her vehicle. Routes

               connecting the handicap spaces and all features, goods and services of a facility must

               be level, properly sloped, sufficiently wide and without cracks, holes or other hazards

               that can pose a danger of tipping, catching wheels or falling. These areas must be free
     Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 2 of 9. PageID #: 2




          of obstructions or unsecured carpeting that make passage either more difficult or

          impossible. Amenities must be sufficiently lowered so that Plaintiff can reach them.

          She has difficulty operating door knobs, sink faucets, or other operating mechanisms

          that tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that

          have unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks

          must be at the proper height so that she can put her legs underneath to wash her

          hands. She requires grab bars both behind and beside a commode so that she can

          safely transfer and she has difficulty reaching the flush control if it is on the wrong

          side. She has difficulty getting through doorways if they lack the proper clearance.

2.        Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

          "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

          determining whether places of public accommodation and their websites are in

          compliance with the ADA.

3.        According to the public property records, Defendant owns a place of public

          accommodation as defined by the ADA and the regulations implementing the ADA,

          28 CFR 36.201(a) and 36.104. The place of public accommodation that the

          Defendant owns is a place of lodging known as Dav-Ed Motel, 5750 OH-193,

          Kingsville, OH 44048, and is located in the County of Allen, (hereinafter "Property").

4.        Venue is properly located in this District because the subject property is located in

          this district.

5.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

          original jurisdiction over actions which arise from the Defendant’s violations of Title


                                             2
     Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 3 of 9. PageID #: 3




          III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

          U.S.C. § 2201 and § 2202.

6.        As the owner of the subject place of lodging, Defendant is required to comply with

          the ADA. As such, Defendant is required to ensure that it's place of lodging is in

          compliance with the standards applicable to places of public accommodation, as set

          forth in the regulations promulgated by the Department Of Justice. Said regulations

          are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

          Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

          by reference into the ADA. These regulations impose requirements pertaining to

          places of public accommodation, including places of lodging, to ensure that they are

          accessible to disabled individuals.

7.        More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

          requirement:

          Reservations made by places of lodging. A public accommodation that owns,
          leases (or leases to), or operates a place of lodging shall, with respect to
          reservations made by any means, including by telephone, in-person, or through a
          third party -
                  (i) Modify its policies, practices, or procedures to ensure that individuals
                  with disabilities can make reservations for accessible guest rooms during
                  the same hours and in the same manner as individuals who do not need
                  accessible rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a
                  given hotel or guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;




                                            3
      Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 4 of 9. PageID #: 4




                  (iv) Reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and
                  removed from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of
                  whether a specific room is held in response to reservations made by others.

8.         These regulations became effective March 15, 2012.

9.         Defendant, either itself or by and through a third party, accepts reservations for its

           hotel online through one or more websites. The purpose of these websites is so

           that members of the public may reserve guest accommodations and review

           information pertaining to the goods, services, features, facilities, benefits,

           advantages, and accommodations of the Property. As such, these websites are

           subject to the requirements of 28 C.F.R. Section 36.302(e).

10.        Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

           purpose of reviewing and assessing the accessible features at the Property and

           ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

           his accessibility needs. However, Plaintiff was unable to do so because Defendant

           failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

           As a result, Plaintiff was deprived the same goods, services, features, facilities,

           benefits, advantages, and accommodations of the Property available to the general

           public. Specifically, the following violations were found:

           •      The website for the hotel located at https://davedmotel.com/

                  did not identify or allow for reservation of accessible guest rooms and did

                  not provide sufficient information regarding accessability at the hotel.



                                              4
Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 5 of 9. PageID #: 5




     •      The website for the hotel located at expedia.com did not identify or allow

            for reservation of accessible guest rooms and did not provide sufficient

            information regarding accessability at the hotel.

     •      The website for the hotel located at hotels.com did not identify or allow

            for reservation of accessible guest rooms and did not provide sufficient

            information regarding accessability at the hotel.

     •      The website for the hotel located at https://davedmotel.client.innroad.com/

            did not identify or allow for reservation of accessible guest rooms and did

            not provide sufficient information regarding accessability at the hotel.

     •      The website for the hotel located at orbitz.com did not identify or allow for

            reservation of accessible guest rooms and did not provide sufficient

            information regarding accessability at the hotel.

     •      The website for the hotel located at cheaptickets.com did not identify or

            allow for reservation of accessible guest rooms and did not provide

            sufficient information regarding accessability at the hotel.

     •      The website for the hotel located at travelocity.com did not identify or

            allow for reservation of accessible guest rooms and did not provide

            sufficient information regarding accessability at the hotel.

     •      The website for the hotel located at hotels.bookety.com did not identify or

            allow for reservation of accessible guest rooms and did not provide

            sufficient information regarding accessability at the hotel.




                                      5
      Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 6 of 9. PageID #: 6




11.        In the near future, Plaintiff intends to revisit Defendant's online reservations

           system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this

           respect, Plaintiff maintains a system to ensure that she revisits the online

           reservations system of every hotel she sues. By this system, Plaintiff maintains a

           list of all hotels she has sued with several columns following each. She

           continually updates this list by, among other things, entering the dates she did visit

           and plans to again visit the hotel's online reservations system. With respect to

           each hotel, she visits the online reservations system multiple times prior to the

           complaint being filed, then visits again shortly after the complaint is filed. Once a

           judgment is obtained or settlement agreement reached, she records the date by

           which the hotel's online reservations system must be compliant and revisits when

           that date arrives.

12.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations

           exist unless she is willing to suffer additional discrimination.

13.        The violations present at Defendant's websites infringe Plaintiff's right to travel

           free of discrimination and deprive her of the information required to make

           meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

           frustration and humiliation as the result of the discriminatory conditions present at

           Defendant's websites. By continuing to operate the websites with discriminatory

           conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

           and deprives Plaintiff the full and equal enjoyment of the goods, services,


                                              6
      Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 7 of 9. PageID #: 7




           facilities, privileges and/or accommodations available to the general public. By

           encountering the discriminatory conditions at Defendant's website, and knowing

           that it would be a futile gesture to return to the websites unless she is willing to

           endure additional discrimination, Plaintiff is deprived of the same advantages,

           privileges, goods, services and benefits readily available to the general public. By

           maintaining a websites with violations, Defendant deprives Plaintiff the equality

           of opportunity offered to the general public. Defendant's online reservations

           system serves as a gateway to its hotel. Because this online reservations system

           discriminates against Plaintiff, it is thereby more difficult to book a room at the

           hotel or make an informed decision as to whether the facilities at the hotel are

           accessible.

14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a

           result of the Defendant’s discrimination until the Defendant is compelled to

           modify its websites to comply with the requirements of the ADA and to

           continually monitor and ensure that the subject websites remain in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to these

           websites. Plaintiff has reasonable grounds to believe that she will continue to be

           subjected to discrimination in violation of the ADA by the Defendant.

16.        The Defendant has discriminated against the Plaintiff by denying her access to,

           and full and equal enjoyment of, the goods, services, facilities, privileges,

           advantages and/or accommodations of the subject website.


                                              7
      Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 8 of 9. PageID #: 8




17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the

           ADA as requested herein.

18.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

           Defendant continues to discriminate against the Plaintiff, and all those similarly

           situated by failing to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such efforts that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or

           otherwise treated differently than other individuals because of the absence of

           auxiliary aids and services.

19.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

           Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

           fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

           12205 and 28 CFR 36.505.

20.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

           Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

           subject websites to make them readily accessible and useable to the Plaintiff and


                                             8
       Case: 1:20-cv-02681-CAB Doc #: 1 Filed: 12/02/20 9 of 9. PageID #: 9




             all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

             36.302(e); or by closing the websites until such time as the Defendant cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websites to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

                                   Respectfully Submitted,

                                           /s/ Tristan W. Gillespie
                                           Tristan W. Gillespie, Esq.

                                           THOMAS B. BACON, P.A.
                                           5150 Cottage Farm Rd.
                                           Johns Creek, GA 30022
                                           Tel: 404.276.7277
                                           gillespie.tristan@gmail.com
